UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-2675



GARY L. DETEMPLE,

                                                Plaintiff - Appellant,

          versus


ALLSTATE   INSURANCE    COMPANY,    an   Illinois
Corporation,

                                                 Defendant - Appellee,

          and


GARY A. EDDY,

                                                             Defendant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling.     Frederick P. Stamp, Jr.,
Chief District Judge. (CA-93-131)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Gary L. DeTemple, Appellant Pro Se. Samuel Hood Foreman, BACHMANN,
HESS, BACHMANN & GARDEN, Wheeling, West Virginia; Eric Simon
Lipsetts, William G. Jepsen, Jr., Annapolis, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gary L. DeTemple appeals from the district court’s orders

granting summary judgment in favor of the Allstate Insurance

Company in his civil action alleging improper withholding of in-

surance benefits and the court’s denials of his motions for recon-

sideration and recusal.   We have reviewed the record and the dis-

trict court’s opinions and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See DeTemple v.

Allstate Ins. Co., No. CA-93-131 (N.D.W. Va. Feb. 5, Sept. 4, and

Dec. 8, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED



                                 2